Citation Nr: 1027512	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  00-09 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana



THE ISSUE

Entitlement to service connection for mixed headaches, chronic 
rhinosinusitis, hypertension, intermittent cervical strain, 
alopecia areata, high cholesterol and multiple chemical 
sensitivity, to include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 
1984, and from September 1990 to June 1991.  She served in the 
Southwest Asia Theater of Operations during the Persian Gulf War 
from October 1990 to May 1991.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a September 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The Board remanded this case in November 2003 and 
March 2007 for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board regrets any further delay in adjudicating this claim, 
but finds that additional development is necessary prior to 
adjudicating the claim.

With the exception of one treatment record, the Veteran's service 
treatment records (STRs) for the period from September 1990 to 
June 1991 are not in the claims file.  In cases where STRs are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the development 
of the case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
heightened duty to assist the veteran in developing facts 
pertinent to his/her claim in a case where STRs are missing 
includes the obligation to search for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  VA's 
efforts to obtain STRs shall continue until the records are 
obtained or unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(3).

As noted by the Board in the March 2007 remand, the RO made a 
records request with the Louisiana State Adjutant General's 
Office in June 2004.  This correspondence was returned to VA.  
The RO has not made an additional attempt to contact the 
Louisiana State Adjutant General's Office, and must do so to 
fully assist the Veteran in obtaining her STRs.

The RO did make direct requests to obtain records from the 
Veteran's former Army Reserve units.  The RO requested, and 
relied upon, the Veteran providing the current address of her 
former units many years ago.  A request for information from the 
"377th TSC (Theater Support Command)" was returned as 
undeliverable.  The RO made no efforts on its own to discover the 
current location of this unit.  

Internet information from the Army Reserve reflects that this 
unit is currently designated as the 377th Theater Sustainment 
Command (TSC), located at 400 Russell Drive, Belle Chase, 
Louisiana 70143.  See 
http://www.usar.army.mil/arweb/organization/commandstructure/USAR
C/OPS/377Sus/Pages/default.aspx.  The RO should directly contact 
the 377th TSC to determine whether they have custody of the 
Veteran's STRs.

In March 2008, the Veteran submitted a copy of a December 1990 
STR reflecting her treatment at the 85th Evacuation Hospital for 
vasomotor rhinitis and probable pneumonia.  The Veteran had 
previously reported that such treatment occurred at the "5th" 
Evacuation Hospital (see VA Form 21-4138 received in July 1998), 
which explains a June 2003 response from the National Personnel 
Records Center (NPRC) that the "5th" Evacuation Hospital could 
not be identified.  

Based on the newly received information, the RO should also 
request that all available treatment records from the 85th 
Evacuation Hospital be associated with the claims folder.

As indicated above, VA's developmental duties in this case 
include the obligation to search for alternative medical records.  
Moore, 1 Vet. App. 401 (1991).  The Veteran has reported a motor 
vehicle accident resulting in injury to the neck and shoulder 
which allegedly occurred in 1986 during "drill" duties.  She 
reports that she was treated at Gretna Louisiana Hospital.  The 
RO should attempt to obtain these records.  

Based on this allegation, the RO must also conduct appropriate 
development to determine whether the Veteran was on active duty 
for training (ACDUTRA) or inactive duty for training (INACDUTRA) 
during this alleged incident.

The record also reflects that the Veteran has been awarded 
disability benefits from the Social Security Administration 
(SSA).  The record only contains a copy of the SSA decision.  On 
remand, the RO should also obtain all medical and legal documents 
pertaining to the SSA award.

Finally, in November 2007, the RO's request for medical records 
from Dr. W.H. of Loyola Hospital was returned with a request for 
payment before copies were provided.  Although VA has not duty to 
pay a private entity for medical records, the RO must advise the 
Veteran that it was unable to obtain these records.  38 C.F.R. 
§ 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran of the inability to obtain 
treatment records from Dr. W.H. of Loyola Hospital 
based upon their request for payment to copy her 
medical records.

2.  Contact the following agencies in an attempt to 
obtain the Veteran's STRs for her period of active 
service from 1990 to 1991 and any reserve records:

    a) the Louisiana State Adjutant General's 
Office;
    
b) the 377th Theater Sustainment Command (TSC) 
located at 400 Russell Drive, Belle Chase, 
Louisiana 70143; and 
    
    c) the 85th Evacuation Hospital.



The RO must clearly document all efforts to obtain 
these records.  If any mail is returned as 
undeliverable, the RO must clearly document 
all efforts to determine the current 
location(s) of any potential custodians of 
record.

3.  Assist the Veteran in associating with the 
claims folder all medical records of treatment at 
Gretna Louisiana Hospital since 1986.

4.  Conduct all appropriate development to determine 
whether the Veteran was on ACDUTRA and/or INACDUTRA 
for the alleged 1986 motor vehicle accident 
resulting in neck and shoulder injury.

5.  The RO should obtain the Veteran's SSA records, 
including all medical records which formed the basis 
of any decision(s) rendered.  Efforts to obtain 
these records should also be documented, and any 
evidence received in response to this request should 
be associated with the claims folder.

6.  Thereafter, readjudicate the Veteran's claim.  
If any benefit sought on appeal remains denied, 
provide the Veteran and her representative with a 
supplemental statement of the case and an 
appropriate period of time to respond.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

